NO. 12-09-00379-CR
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
                                                                        §
IN RE:            
                                                                        §                      ORIGINAL
PROCEEDING
MARVIN WADDLETON, III
                                                                        §                      



MEMORANDUM
OPINION
            In
this original proceeding, Marvin Waddleton, III, appearing pro se, seeks a writ
of mandamus requiring Lois Rogers, District Clerk of Smith County, Texas, to return
to him certain funds he contends he deposited as a cash bond after being
charged with theft and possession of a controlled substance in Smith County.[1]
 Waddleton argues that the deposited funds must be returned to him
because he has complied with the conditions of his bond and is now
incarcerated.  
A
court of appeals has the authority to issue writs of mandamus against a judge
of a district or county in the court of appeals district and all writs
necessary to enforce its jurisdiction.  Tex.
Gov=t Code Ann. § 22.221(a) (Vernon 2004). 
In order for a district clerk to fall within our jurisdictional reach, it must
be established that the issuance of the writ of mandamus is necessary to
enforce our jurisdiction.  See id.; In re Coronado,
980 S.W.2d 691, 692-93 (Tex. App.–San Antonio 1998, orig. proceeding).  Waddleton
has not demonstrated that the exercise of our mandamus authority against the
respondent is appropriate to enforce our jurisdiction.  Consequently, we have
no authority to issue a writ of mandamus.  Accordingly, the petition for writ
of mandamus is dismissed for want of jurisdiction.
 
                                                                                    James T. Worthen
                                                                                            
Chief Justice
 
 
 
 
Opinion delivered November 25,
2009.
Panel
consisted of Worthen, C.J. and Hoyle, J.
Griffith,
J., not participating.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH) 




[1]
The style of  this proceeding, as stated in Waddleton’s petition, is “Marvin
Waddleton III v. Lois Rogers et[] al. District Clerk Smith County.”  However, he does not name any other respondents in his petition.